Title: To Benjamin Franklin from Isaac Norris, 26 September 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend Benjamin Franklin
            Philada. Septr. 26th. 1760
          
          Since my last of the 24th and PS of the 29th of June last I have received the 27 and P S 29 June and Duplicate with Addition of the 12th of July–with a long Letter from your Son of the 15th and Duplicate from yourself of the 12th and Addition of the 17th of July with the Report of the Board partial and Vissibly tending to encrease the Power of that Board, but as it appears by that Report that the Acts were presented by the Proprietaries on or before the 20th of February their confirmation or disallowance must by the Limited time be over before now.
          We have sent up to the Governor a Bill to enable the Agents to receive the Monies which have been or may be allotted to this Province upon the Parliamentary Grants and if I can keep this Letter till we know the Governors Resolution upon that Bill it shall be added. The Bill gives the Agents Power to receive the Monies and Purchase Stock in their own Names for the Use of the Province subject to the Bills of Exchange to be drawn upon Robert Charles and Your Self by the Trustees when thereto required by the Assembly. and Notice given to you under the Great Seal of this Province of such Drafts to be made by their Order upon which you will have a Power to sell and transfer the said Stocks for the Purpose.
          We are at present among Rocks and Sands in a Stormy Season and it depends on you to do every Thing in your Power in the present Crisis for it is too late for us to give you any Assistance. Had it been in my Power you should not have had so many Difficulties to struggle with, but the House were of another Mind as well in the Tack and other Parts of our Re-Emitting Act, as the Bargain and Engagements with Governor Denny for which there was no Necessity but possibly all may, under Providence, end better than Expectation and for if the Time should be suffered to elapse or the principal Acts be confirmed we shall be made more easy in our Controversies with the Proprietaries for the Future, especially as the War in Canada is at an End and the French entirely subdued in that Quarter.
          The Two Pamphlets, sent I suppose, by Captain House, never came to my Hands but I procured and read them as well as your Judicious Answer to One of them upon which pray receive my Complements among the others, for I approve and value it much. The Chief Justice told me he was of the same Sentiments and by what I can learn it gives general Satisfaction here.
          I send inclosed a third Bill of Exchange N 1876. drawn by J. Hunter on Messrs. Thomlinson &c. for One Hundred Pounds Sterling and a First bill of Exchange No. 1770 Drawn by Col. Hunter on the same Gentlemen for One Hundred Pounds Sterling which please to receive.
          The House have received the Governors Amendment to our Bill for appointing Your Self and R Charles to negotiate our Part of the Parliamentary Grant. I shall enclose a Copy of the Bill and Amendments which need no Comment.
          I am informed the Vessel is just going and am obliged to close. Your Affectionate Friend
          
            Isaac Norris
          
        